t c memo united_states tax_court khen t huynh petitioner v commissioner of internal revenue respondent docket no filed date khen t huynh pro_se michael s hensley for respondent memorandum findings_of_fact and opinion swift judge petitioner seeks review of respondent’s notices of determination denying petitioner relief under sec_6015 from joint liability for tax deficiencies for and of dollar_figure and dollar_figure respectively respondent’s determinations as to the deficiencies were sustained in a final_decision in huynh v commissioner t c summary opinion unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue the issue for decision is whether petitioner under sec_6015 is barred from obtaining relief from joint liability for the tax deficiencies which were sustained in huynh v commissioner supra findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in san diego california from through petitioner worked for the county of san diego department of social services as an eligibility technician reviewing the eligibility of those seeking social service benefits petitioner speaks and reads english in may of petitioner’s husband hong who apparently possesses numerous college and graduate degrees including a law degree was laid off from his job hong had purchased insurance coverage which provided among other things that in the event hong became unemployed the insurers would make payments on some portion of the outstanding balance due on hi sec_11 credit cards when hong became unemployed the insurers began making monthly payments on his credit cards at the end of hong’s credit cards reflected a total outstanding balance of dollar_figure in and the insurers paid dollar_figure and dollar_figure respectively to the credit card companies on hong’s behalf for and petitioner prepared her and hong’s joint federal_income_tax returns on their tax returns petitioner and hong apparently under the impression that these amounts did not constitute taxable_income did not report the above insurance payments that had been made on hong’s behalf upon audit for and respondent determined that the insurance payments constituted taxable_income in connection with respondent’s audit hong explained to petitioner that respondent’s adjustments were related to the taxability of the insurance payments made on his behalf on date and date respectively respondent’s notices of deficiency relating to petitioner and hong’s and joint federal_income_tax returns were mailed to petitioner and hong with regard to the notice_of_deficiency for each year petitioner and hong jointly filed petitions with the tax_court to redetermine the deficiencies and petitioner read and signed both petitions the two cases were consolidated for trial prior to the trial petitioner and hong attended meetings with respondent’s appeals_office and meetings with counsel for respondent petitioner spoke and participated in these meetings and petitioner signed various documents including a stipulation of settled issues a power_of_attorney and stipulations of facts at the trial in huynh v commissioner supra petitioner testified and stated that she knew that hong had credit card insurance to cover a portion of his credit card debt if he should become unemployed and that in and she knew hong was unemployed petitioner also signed a trial brief a reply brief and a motion for leave to file a reply brief on date the tax_court filed its opinion in huynh sustaining respondent’s tax deficiencies against petitioner and hong in march and april of petitioner requested sec_6015 relief from joint liability for and with regard to the above tax deficiencies that had been sustained by the court respondent denied petitioner’s claims for sec_6015 relief and petitioner filed the instant action opinion spouses filing joint federal_income_tax returns generally are jointly liable for all taxes due sec_6013 however under certain circumstances a spouse may be relieved of liability on a joint_return sec_6015 even after a final opinion has been filed by a court in litigation involving joint filers’ federal_income_tax liability the opinion may not be conclusive with respect to a requesting spouse where sec_6015 relief was not an issue in the court litigation sec_6015 the requesting spouse shall be barred from obtaining sec_6015 relief however if the court determines that he or she participated meaningfully in the prior litigation id see 121_tc_43 116_tc_272 sec_1_6015-1 income_tax regs under sec_6015 the requesting spouse bears the burden_of_proof to show by a preponderance_of_the_evidence that he or she did not meaningfully participate in the prior litigation monsour v commissioner tcmemo_2004_190 generally where a court of competent jurisdiction enters a final judgment on the merits of a cause of action the parties in the prior litigation are bound by every matter that was or that could have been offered and received to sustain or defeat the claim 333_us_591 sec_6015 however modifies this common_law doctrine_of res_judicata with regard to claims under sec_6015 for relief from joint liability court cases have not yet clearly defined meaningful participation in all respects although we have indicated that merely complying with a spouse’s instructions to sign various pleadings and other documents filed in prior litigation is not conclusive of meaningful participation thurner v commissioner supra pincite but signing court documents and participating in settlement negotiations are indicators of meaningful participation id monsour v commissioner supra in trent v commissioner tcmemo_2002_285 we suggested that a taxpayer who participated in meetings with an appeals officer and who voluntarily signed a decision document generally would be regarded as having participated meaningfully regardless of whether the taxpayer was represented by counsel the legislative_history of sec_6015 does not provide any significant guidance as to the definition of meaningful participation petitioner argues that she did not meaningfully participate in huynh v commissioner t c summary opinion she claims that during the litigation in huynh she had only minimal knowledge of the underlying basis for the tax deficiencies that she signed various administrative and court documents merely under hong’s direction and that her testimony therein consisted solely of nervous responses to the court’s leading questions respondent counters that petitioner could have raised the instant issue of relief from joint liability in huynh and that petitioner’s ability to read and understand the documents she signed her participation in the pretrial meetings and her it may be noted that the effective date of sec_6015 is not a mitigating factor in the present case as it was in trent v commissioner tcmemo_2002_285 testimony at trial all indicate that petitioner participated meaningfully we agree with respondent in huynh petitioner signed all documents participated in pretrial preparations and settlement negotiations and testified at trial petitioner may have signed some documents under the direction of hong petitioner however reads english she prepared her and hong’s joint federal_income_tax returns she was present at meetings with respondent’s appeals_office as well as at pretrial meetings with respondent’s counsel and at trial in huynh petitioner was not formally represented by counsel hong however has a law degree and petitioner has introduced no evidence that hong did not allow her the opportunity to raise therein her innocent spouse claim we conclude that petitioner meaningfully participated in huynh and that petitioner therefore is barred under sec_6015 from obtaining any relief from joint liability for and for the reasons stated we shall sustain respondent’s determination to deny relief from joint liability to reflect the foregoing decision will be entered for respondent
